Citation Nr: 1709402	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-40 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUE

Entitlement to a rating in excess of 50 percent for dysthymic disorder, for accrued benefits and substitution purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1968.  The Veteran died in September 2014.  The Appellant is his surviving spouse.

In November 2014, the Muskogee, Oklahoma Regional Office (RO) sent the Appellant notice which granted substitution pursuant to 38 U.S.C.A. § 5121A. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of November 2008 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  In a May 2012 decision, the Board reopened the previously denied claims of entitlement to service connection for an upper respiratory disorder and hypertension, and remanded the issues on appeal for additional development.  

In January 2015, the Board dismissed the issues on appeal as the Veteran had died, but substitution by the Appellant, as noted, has been granted.

In a May 2016 decision, in pertinent part, the Board denied for accrued benefit and substitution purposes a rating in excess of 50 percent for dysthymia.  The Board also denied entitlement, for accrued benefit and substitution purposes, to: 1) service connection for an upper respiratory disorder, hypertension, and for erectile dysfunction; denied special monthly compensation for loss of use of a creative organ; denied a rating in excess of 40 percent for left eye blindness; and denied a rating in excess of 30 percent for sinusitis.  The Board's decision was appealed solely as to the issue of entitlement to a rating in excess of 50 percent for dysthymia to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR), the Court, in a December 2016 Order, vacated the Board's decision as to that issue and remanded the matter to the Board.


FINDINGS OF FACT

1.  Prior to June 4, 2012, at worse, the Veteran's dysthymia resulted in occupational and social impairment, with deficiencies in most areas, but did not result in total occupational and social impairment.

2.  From June 4, 2012, at worse, the Veteran's dysthymia resulted in occupational and social impairment with reduced reliability and productivity, but did not result in occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2012, the criteria for a 70 percent rating for dysthymia are met for accrued benefits or substitution purposes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9433 (2016).

2.  From June 4, 2012, the criteria for a rating in excess of 50 percent for dysthymia are not met for accrued benefits or substitution purposes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9433 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters Regarding Accrued Benefits and Substitution

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the Appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the Veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the Appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the United States Court of Appeals for Veterans Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  

The Veteran died in September 2014.  At the time of his death, the claims listed on the front page of this decision were pending.  The RO acknowledged that the Appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits within one year of the Veteran's death.  As the Appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died. 

The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  

Thus, it is to the Appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A; therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and prior to the initial adjudication of the claims as well as afterwards.  The letters are dated in July 2008, June 2009, and May 2012.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Dysthymic Disorder

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014)].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

At his hearing, the Veteran related that he was having depression and problems with sleep, although he indicated that the problems with sleep were due to frequent urination.  He related that his symptoms varied in their severity.  He said that he occasionally had thoughts of hurting others, but did not report any specific event or intent.  

In August 2008, the Veteran was afforded a VA examination.  It was noted that he was married and had a close relationship with his wife and children.  He was not working and had not worked for 15 years.  Since leaving the service, he had worked at the following jobs: construction for 2 years and he indicated the relationship with the supervisor was poor and the relationship with his co-workers was poor; night clerk for 1 year and the relationship with the supervisor and co-workers was good.  Additionally, he worked another construction job for 2 years and the relationship with the supervisor and co-workers was good.  However, the Veteran alternatively indicated that he did not get along with others and was terminated from employment.  Currently, he avoided stimuli related to war and had increased arousal.  He had problems with insomnia and due to his lack of sleep, he had irritability and outbursts.  Mental status examination revealed that the Veteran was fully oriented.  His appearance and hygiene were appropriate.  His behavior was also appropriate.  His affect and mood were abnormal with disturbances of motivation and mood.  He had a generalized loss of interest, low energy, depression, poor memory and poor concentration.  He had flattened affect.  His communication and speech were normal.  There were no panic attacks.  There was no suspiciousness of delusions.  There were no hallucinations.  The Veteran did not have obsessional rituals.  Thought processes were appropriate.  Judgment was not impaired.  His abstract thinking was normal and memory was also within normal limits.  There was no suicidal or homicidal ideation.  The examiner felt that the Veteran had posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) rather than dysthymic disorder.  The Global Assessment of Functioning (GAF) was 57.  As noted, a GAF of 57 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner indicated that the Veteran was unable to establish and maintain effective work and social relationships and it was unlikely that he could keep a job although the examiner opined that the best description was that there was occupational and social impairment with reduced reliability and productivity due to his symptoms.  

The medical characterization by the examiner that the Veteran had occupational and social impairment with reduced reliability and productivity due to his symptoms indicated a rating compatible with 50 percent under VA's rating schedule.  As noted, the Veteran had problems sleeping, however, he clarified that he also has sleep issues due to frequent urination.  In turn, the lack of sleep caused irritability while he was awake.  There were no psychotic manifestations on examination.  Under the examples listed for manifestations consistent with a 50 percent rating, the Veteran exhibited flattened effect, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Although he reported having poor memory, testing on examination did not reflect a poor memory.  He reported a generalized loss of interest, low energy, depression, and poor concentration.  Although the examiner indicated that the Veteran was unable to establish and maintain effective work and social relationships, consistent with a 70 percent rating, the examiner then stated that his overall social and work functioning was more compatible with the 50 percent description of occupational and social impairment with reduced reliability and productivity due to his symptoms.  The Board notes that the Veteran previously reported he had good relationships with others, including at work, so this characterization appeared consistent with that report.  Although the Veteran stated that he was terminated from employment for not getting along well with others, he had also reported that he had good relationships with coworkers and supervisors.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The rating criteria clarifies that the occupational and social impairment contemplates an inability to establish and maintain effective relationships.  This 2008 opinion is inconsistent in the reasoning as it listed that the Veteran had an inability to establish and maintain effective relationships inability to establish and maintain effective relationships, but then indicated that his functioning was actually higher.  

On June 4, 2012, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran had dysthymia.  The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversion.  This characterization of the Veteran's disability level is consistent with a 30 percent rating.  It was noted that the Veteran was still married although the marriage at times was rocky.  His children lived out of town and he reported having current social isolation  The Veteran reported that he had not been receiving treatment.  His current symptoms included depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  He did not have anxiety, suspiciousness, panic attacks, impairment of short and long term memory loss, loss of memory for names of close relative and personal identifiers, flattened affect, speech abnormality, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including in a work or work-like setting, an inability to establish and maintain effective relationships, suicidal ideation, obsessive rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, neglect of personal appearance or hygiene, an intermittent inability to perform activities of daily living, disorientation to time or place.  The examiner also indicated that the Veteran did not have any other symptoms.  The Veteran was capable of managing his own finances.  The examiner opined that the Veteran's symptoms had not worsened over the past several years since he was last examined.  The Veteran was not taking medication for dysthymia.  His GAF was improved and noted to be 60, again indicative of moderate impairment.  

The Veteran has been assigned a 50 percent rating for the time period in question.  The most recent 2012 VA examination indicated symptoms more compatible with a 30 percent rating with the examiner specifically noting that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Likewise, his GAF score of 60 was indicative of moderate impairment.  The examination did not reflect that the Veteran had any of the listed criteria for a 50 percent rating.  Moreover, the examiner indicated that the Veteran did not have other symptoms; thus, there are no other symptoms to evaluate as being otherwise compatible with a higher rating.  The Veteran self-reported symptoms such as social isolation, a depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner indicated on examination that the Veteran did not have, due to his psychiatric impairment, difficulty in establishing and maintaining effective relationships or memory loss.  However, as to the other symptoms, the Board finds that they generally fall within the range of moderate impairment as also reflected by the GAF score, but do not equate to social and occupational impairment such that a higher 70 percent rating would be warranted, particularly because the symptoms actually are more compatible with a 30 percent rating which specifically contemplates depressed mood, chronic sleep impairment (although again the Veteran reported that this was due to frequent urination), and mild memory loss, which was not shown on examination.  A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but the examiner indicated that the Veteran's psychiatric impairment was not productive of deficiencies in most areas and the examiner indicated that he did not have further symptoms, other than the ones identified.  

As noted, the earlier 2008 examination reflected symptoms compatible with lesser functioning that was demonstrated on the 2012 examination.  As noted, the 2008 examination report was inconsistent.  In affording all reasonable doubt, the Board therefore finds that a 70 percent rating is warranted until the higher functioning on was shown the June 4, 2012 examination.  However, an even higher 100 percent rating is not warranted because at no time did the Veteran exhibit total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  He was noted not to have such symptoms nor were any other symptoms compatible with such an extreme lack of functioning shown, such as symptoms reflective of psychotic manifestations, severe cognitive dysfunction, or a basic inability to function.  

In viewing the criteria for the various rating levels, the Veteran's symptoms more nearly approximate the criteria for a 70 percent rating based on the earlier 2008 examination, but certainly not more than a 50 percent rating as of the June 4, 2012 examination  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").   Thus, when making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  

The Board has considered the totality of the Veteran's symptoms as well as their frequency, severity, and duration.  The Board finds that due to the conflicting picture presented by the 2008 examiner, a 70 percent rating is met prior to June 4, 2012.  However, as of June 4, 2012, the Board finds that his symptoms at worse, do fall within the rating for 50 percent at most, and the evidence does not support a finding of occupational and social impairment, with deficiencies in most areas when the evidence is viewed as a whole.  Accordingly, the Board concludes that the criteria for a 70 percent rating are not met as of June 4, 2012.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the claimant's claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher 70 percent rating prior to June 4, 2012, but the preponderance of the evidence is against a rating in excess of 50 percent for dysthymia as of June 4, 2012.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's dysthymia are not shown to cause any impairment that are not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations.  The interference with employment for the psychiatric disability is squarely considered within the ratings for that disability as described in the criteria.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Prior to June 4, 2012, entitlement to a 70 percent rating for dysthymic disorder, for accrued benefit and substitution purposes, is granted, subject to the law and regulations governing the payment of monetary benefits.

From June 4, 2012, entitlement to a rating in excess of 50 percent for dysthymic disorder, for accrued benefit and substitution purposes, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


